Citation Nr: 1114003	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  01-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in February 1995 and the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) from a July 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2001 decision, the Board denied the appellant's claim to reopen entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2003 Order, the Court vacated the October 2001 Board decision, and remanded the case to the Board for further proceedings consistent with its Order.  In May 2003, the Court entered Judgment in the appeal.  Thereafter, in an October 2003 Order, the Court recalled a July 2003 mandate.  Then, in a June 2004 Order, the Court vacated the October 2001 Board decision and remanded the case to the Board for further proceedings consistent with the Order.  In July 2004, the Court entered Judgment in the appeal.  This matter was remanded in September 2008.

The issue of entitlement to service connection for the cause of the Veteran's death, on the merits, is REMANDED to the VA Montgomery RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a November 1997 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, to include consideration of death due to herbicide exposure.  

2.  In June 2000, the appellant filed a request to reopen her claim of entitlement to service connection for the cause of the Veteran's death.

3.  Additional evidence received since the Board's November 1997 decision bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West Supp. 2001).

2.  New and material evidence has been received since the November 1997 Board denial, and the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death, no further discussion of the VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board acknowledges that the appellant has requested that this matter be remanded to the Agency of Original Jurisdiction (AOJ) for readjudication in light of receipt of new evidence; however, the Board notes that reopening the claim and remanding on the merits will not result in any prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With regard to the merits of this issue, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

New & Material Evidence

The RO treated this claim as an original claim of service connection; however, due to the prior final 1997 Board decision it is more properly treated as a claim to reopen on the basis of new and material evidence.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. § 7104 (West Supp. 2001); see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The appellant has had the opportunity to present evidence and argument in support of her appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes here that the provisions of 38 C.F.R. § 3.156(a) were amended effective August 29, 2001.  These amendments are effective only on claims received on or after August 29, 2001, and are, thus, not relevant in the instant case as the appellant's claim to reopen was received in June 2000.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

New and material evidence means evidence not previously submitted, which is neither cumulative nor redundant, and bears directly and substantially upon the specific matter under consideration, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, in a November 1997 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  At that time, it was noted that esophageal cancer is not listed as a presumptive disorder per 38 C.F.R. § 3.309 for purposes of direct service connection.  It was further noted that the only evidence presented, aside from the appellant's assertions, was a statement dated in April 1995 from a private physician, Dr. Schreeder.  Dr. Schreeder stated that Agent Orange may have been a factor in the Veteran's cancer, but that many carcinogens of the respiratory system have a common predisposition to esophageal cancer.  The Board determined that the statement was inconclusive and speculative in nature, and concluded that service connection for the cause of the Veteran's death was not established.  

In support of her claim to reopen, the appellant submitted a medical nexus statement from Dr. Schreeder, dated in September 2000, which almost duplicates word-for-word the 1995 statement but it differs in that Dr. Schreeder stated that it is likely as not that Agent Orange may have been a factor.  While the Board finds that such statement could be construed as cumulative and redundant, in light of Dr. Schreeder's suggestion that there is more than a 50 percent probability that Agent Orange may have been a factor, the Board has determined that such statement bears directly and substantially upon the specific matter under consideration, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Thus, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.

REMAND

In January 2011, the appellant submitted argument and evidence in support of the claim of service connection for the cause of the Veteran's death.  Such evidence included a February 2008 medical opinion pertaining to another Veteran; and, treatises regarding dioxin and cancer.  In March 2011 correspondence, the appellant's representative requested that the matter be remanded to the AOJ for review of the newly submitted evidence.  Thus, a remand is necessary for AOJ review of the new evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record and adjudicate entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


